Per Curiam.

Samuel H. Taylor was in possession of a piece of ground, and the owner of stalk fodder on it.
Benjamin Zehner turned five head of cattle into the stalk-field, where they remained a night, eating the fodder.
Taylor sued. Zehner, before a justice of the peace, for the trespass, and recovered 25 cents. Zehner appealed to the Circuit Court, where the cause was again tried, and Taylor recovered 75 cents.
The error relied upon here, is, that after the witnesses, in the Circuit Court, had stated how much fodder the cattle destroyed, they were permitted to state their opinions as to the amount of damage done.
We shall not examine the question. The plaintiff was entitled to nominal damages. He could have scarcely recovered less than he did, and we have no doubt he was entitled to more than he got. Without looking, therefore, into the question of jurisdiction, or the legality of the answer of the witnesses objected to, we affirm the judgment below, with ten per cent, damages and costs. De minimis non curat lex.